         Case:19-06683-EAG13   Doc#:22 13Filed:01/31/20
                      STANDING CHAPTER                  Entered:01/31/20
                                          TRUSTEE ALEJANDRO               09:27:14
                                                              OLIVERAS RIVERA                                        Desc: Main
                                       Document     Page 1
                                    REPORT OF ACTION TAKEN of 4
                                                      MEETING OF CREDITORS
In re:
                                                                                                                                  35,634
CAROLIN MENDEZ TORRES                                                   Case No.    19-06683-EAG
                                                        Chapter 13      Attorney Name:      NORBERTO COLON ALVARADO*

I. Appearances
                                                                            Date & Time:          1/30/2020 1:10:00AM
Debtor                      [X] Present            [ ] Absent
                                                                            []R          [X] NR     LV:   $8,700 (PV: $10,092)
Joint Debtor                [ ]Present             [ ] Absent
                                                                            [ ] This is debtor(s) 0 Bankruptcy filing.
Attorney for Debtor        [ ]Present              [X] Absent
                                                                            Creditors:
[ ] Prose

[ ] Appearing:
                                                                           Banco Popular de P.R. by Mrs. Doris Vilches



II. Oath Administered
            [ ] Yes                   [X] No




III. Plan

Date:       12/18/2019          Base:          $33,000.00   Payments 0 made out of 1 due.

Confirmation Hearing Date:            3/25/2020 9:30:00AM

Evidence of Pmt shown:




Attorney’s fees as per R. 2016(b)

      $4,000.00     - $500.00       = $3,500.00

IV. Status of Meeting

[ ] Closed          [X] Not Held         [ ] Held/Continued

[ ] Held/Not Closed


[ ] Continued

Continued Date:

Comments:


[ ] M.T.D. to be filed by Trustee: Debtor(s) failed to: [ ] Appear: [ ] Commence payments

 [ ] Keep payments current [ ] does (do) not qualify as a debtor (§109):

 [ ] MTD Already filed, see Docket:

 [ ] Other:
         Case:19-06683-EAG13   Doc#:22 13Filed:01/31/20
                      STANDING CHAPTER                  Entered:01/31/20
                                          TRUSTEE ALEJANDRO               09:27:14
                                                              OLIVERAS RIVERA                                    Desc: Main
                                       Document     Page 2
                                    REPORT OF ACTION TAKEN of 4
                                                MEETING OF CREDITORS
In re:
                                                                                                                              35,634
CAROLIN MENDEZ TORRES                                              Case No.    19-06683-EAG
                                                  Chapter 13       Attorney Name:      NORBERTO COLON ALVARADO*


                                                                                                             35,634   (Cont.)
                                         Trustee’s Report on Confirmation

                                                 [ ] FAVORABLE

                                                 [ ] UNFAVORABLE

[ ] Feasibility                                                    [ ] No provision for secured creditor(s)
[ ] Insufficiently funded
                                                                   [ ] Tax returns missing
[ ] Unfair discrimination
                                                                       [ ] State - years
[ ] Fails disposable income

[ ] Fails liquidation value test
                                                                      [ ] Federal - years
[ ] Insuarence quote



Pending/Items/ Documents:

[ ] DSO Recipient's Information                                               [ ] Monthly reports for the months



[ ] Evidence of being current with DSO                                      [ ] Public Liability Insurance

                                                                              [ ] Premises

[ ] Evidence of income                                                        [ ] Vehicle(s):

                                                                            [ ] Licenses issued by:
          Case:19-06683-EAG13   Doc#:22 13Filed:01/31/20
                       STANDING CHAPTER                  Entered:01/31/20
                                           TRUSTEE ALEJANDRO               09:27:14
                                                               OLIVERAS RIVERA                                   Desc: Main
                                        Document     Page 3
                                     REPORT OF ACTION TAKEN of 4
                                                   MEETING OF CREDITORS
 In re:
                                                                                                                              35,634
 CAROLIN MENDEZ TORRES                                                Case No.    19-06683-EAG
                                                     Chapter 13       Attorney Name:     NORBERTO COLON ALVARADO*

                                                   Trustee's objection to confirmation

                                                      [ ] Objection to Confirmation
                                                      [ ] Oral objection by creditor

ACP: 5

Household size: 4

Disp. Income under 1325(b)(2): To be determined.



At 12:10 pm SECURITY OFFICER O. LOPEZ TELLS US THAT ATTORNEY CALLED INDICATING HE WAS ENTERING OSJ

AREA, BUT DID NOT SPECIFY WHERE. HAVING NO MORE CASES LEFT WE ADJOURNED. IF CASE SURVIVES MTD,

WE WILL RE-SCHEDULE THE MEETING.

------------------------------



1. Debtor has failed to commence the plan payments as required by 11 USC 1326(a)(1).

NOTE: Court's approved that the first plan payment change to January 2020, however, no payments has been

received yet. Also, this is part of the issues raised in Trustee Motion to Dismiss of 12-17-2019 in which debtor has not

filed an answer.



2. FAILS DISPOSABLE INCOME TEST, §1325(b)(1)(B):

a. Plan proposes payments of $550.00, however, per Schedule "J" disposable income is $561.00.

b. SCMI Form 122C-2 has not been filed. Thus, commitment period cannot be determined. Also, this is part of the

issues raised in Trustee Motion to Dismiss of 12-17-2019 in which debtor has not filed an answer.

c. Income evidence missing: Child Support income.



3. FAILS LIQUIDATION VALUE TEST, §1325(a)(4):

a. Schedule A/B line 1.3 discloses an interest over a property in the amount of $ 115,000.00, however, does not

disclose a description of property and where is located property. Does debtor owns another real property?

Liquidation value cannot be determined until this issue be addressed.

b. There is a preliminary liquidation value of $8,700.00 with a present value of $10,092.00 that plan does not comply

since even not considering priority debts listed for student loan the plan only distribute $2,074.51



5. OTHER:

a. Voluntary petition item #5 needs to be corrected since municipality in postal address reads "Yacuo" instead of

"Yauco".

b. Schedule E/F disclose two students loan with a priority portion for which plan does not provide. Debtor is asked

to inform why part of this debts were listed as priority.

c. Part 4.3 of the plan disclose that attorney fees is by Fee Application of which debtor already paid $500.00 and
          Case:19-06683-EAG13   Doc#:22 13Filed:01/31/20
                       STANDING CHAPTER                  Entered:01/31/20
                                           TRUSTEE ALEJANDRO               09:27:14
                                                               OLIVERAS RIVERA                                     Desc: Main
                                        Document     Page 4
                                     REPORT OF ACTION TAKEN of 4
                                                   MEETING OF CREDITORS
 In re:
                                                                                                                                35,634
 CAROLIN MENDEZ TORRES                                               Case No.    19-06683-EAG
                                                    Chapter 13       Attorney Name:      NORBERTO COLON ALVARADO*

$2,500.00 will be paid through the plan, however, per disclosure of compensation is in a flat fee basis in which

debtor already paid $500.00 and $3,500.00 will be paid through the plan. Debtor needs to clarify discrepancy and

amend accordingly.

d. Popular Auto filed objection to confirmation since plan does not provide adequate protection payments for it's

collateral.

e. Part 4.6 of the plan does not provide insurance for Popular Auto collateral. Per claim 1-1 by creditor maturity date

is 04-16-2022 and by said date the debt has not been paid in full. Also, insurance quote has not been provided.




NOTE: Preliminary liquidation value since debtor did not use available exemptions pursuant 522 (d)(3) and 522 (d)(4)

over household goods, electronics and jewelry.

The following party(ies) object(s) confirmation:




          s/Alejandro Oliveras                                                                    Date:      01/30/2020

          Trustee/Presiding Officer                                                                                  (Rev. 05/13)
